FILED
                             UNITED STATES DISTRICT COURT                                   MAY 1 6 2012
                             FOR THE DISTRICT OF COLUMBIA                             Clerk, U.S. District & Bankruptcy
                                                                                     Courts for the District of Columbia
                                             )
Phillip Bianco,                              )
                                             )
       Plaintiff,                            )
                                             )
                  V.                         )        Civil Action No.         12 0787
                                             )
United States eta!.,                         )
                                             )
       Defendants.                           )
                                             )


                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiffs pro se complaint and

application for leave to proceed in.forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements ufRule 8(a) ofthe Federal Rules of Civil Procedure.

       Prose litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain "(1) a short and plain statement of the grounds for the court's jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

F.3d 661,668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).




                                                                                                                          3
       Plaintiff is a resident of Wilkinsburg, Pennsylvania, purportedly suing the United States

and "26 Federal Plaza Community" in New York, New York. Compl. Caption. The rambling 36-

page complaint (sans exhibits) is best exemplified by plaintiffs assertion that "there is no one

Law, Rule, Statue [sic] or Act that [he] can plead because the decades long of a constant &

continual series of continued incidents and events are to [sic] broad of a scope to narrow down to

any one particular law or legal pleading." Compl. at 4 ~ 4. Because the complaint fails to

provide any notice of a claim and the basis of federal court jurisdiction, it will be dismissed. A

separate Order accompanies this Memorandum Opinion.




Date: April   ~012




                                                 2